                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF DELAWARE

EAGLE PHARMACEUTICALS,
INC.,

                    Plaintiff,

               V.                          Civil Action No. 18-1953-CFC

SLAYBACK PHARMA LLC,

                    Defendant.


John W. Shaw, Karen E. Keller, Nathan R. Hoeschen, SHAW KELLER LLP,
Wilmington, Delaware

Counsel for Plaintiff

Neal C. Belgam, Eve H. Ormerod, SWTH, KATZENSTEIN & JENKINS, LLP,
Wilmington, Delaware

Counsel for Defendant




                     REVISED MEMORANDUM OPINION

May 9, 2019
Wilmington, Delaware
                                                        CL~a       ~
                                                          COLMF. co OLLY
                                                 UNITED STATES DISTRICT JUDGE


           Plaintiff EagJe Pharmaceuticals, Inc. has sued Defendant Slayback Pharma

 LLC, alleging infringement under the doctrine of equivalents of four patents: U.S.

     Patent Nos. 9,265,831 (the "#831 patent"), 9,572,796 (the "#796 patent"),

     9,572,797 (the "#797 patent"), and 10,010,533 (the "#533 patent"). See generally

 D.I. 1. Pending before me is Slayback's motion for judgment on the pleadings

     pursuant to Federal Rule of Civil Procedure 12(c). D.I. 14. The matter is fully

     briefed. D.I. 15, 20, 25. For the reasons discussed below, I will grant Slayback's

     motion.

I.         BACKGROUND

           Eagle is the holder of New Drug Application (NDA) No. 205580 for

     BALRAPZO®, a drug with the active ingredient bendamustine, that was approved

     by the Federal Drug Administration (FDA) to treat patients with chronic

     lymphocytic leukemia and indolent B-cell non-Hodgkin lymphoma. D.I. 1 at ,r,r

     13-14. Eagle initiated this lawsuit in response to Slayback's submission to the

     FDA ofNDA No. 212209 for approval to manufacture and sell before the four

     asserted patents expire a bendamustine drug that is bioequivalent to

     BALRAPZO®. Id. at ,r 1.
      The four asserted patents share in all material respects the same written

description; and all the independent claims of the patents require the presence of

three limitations in the claimed pharmaceutical composition: (I) bendamustine or a

pharmaceutically acceptable salt thereof; (2) a pharmaceutically acceptable fluid

that contains some combination of two solvents: propylene glycol and

polyethylene glycol; and (3) a stabilizing amount of an antioxidant. Claim I of the

#796 patent, for instance, recites in relevant part:

             A non-aqueous liquid composition comprising:
             bendamustine, or a pharmaceutically acceptable salt
             thereof;
             a pharmaceutically acceptable fluid comprising a mixture
             of polyethylene glycol and propylene glycol, wherein the
             ratio of polyethylene glycol to propylene glycol in the
             pharmaceutically acceptable fluid is from about 95 :5 to
             about 50:50; and
             a stabilizing amount of an antioxidant;
             wherein the composition has less than about 5% total
             impurities after 15 months of storage at about 5° C....

#796 patent at claim 1.

      Slayback's motion focuses on the second claim limitation-a

pharmaceutically acceptable fluid that contains some combination of propylene

glycol and polyethylene glycol. I will refer to this limitation as the "solvent

limitation." Slayback's proposed bendamustine drug contains polyethylene glycol,

but instead of propylene glycol it uses another, second solvent ("Slayback's second




                                           2
      solvent"). D.I. 15-1 at Ex. B (Slayback's NDA). 1 Eagle alleges that Slayback's

      drug infringes the solvent limitation under the doctrine of equivalents. D.I. 1 at ,r,r

  29, 36, 47, 58, 64, 71, 83, 95. Slayback has moved to dismiss on the ground that

  the so-called disclosure-dedication doctrine bars application of the doctrine of

  equivalents to the solvent limitation.

II.         LEGAL STANDARDS

            Pursuant to Federal Rule of Civil Procedure 12(c), a party may move for

  judgment on the pleadings "[a]fter pleadings are closed-but early enough not to

      delay trial." Regional circuit law governs a court's review of motions for

  judgment on the pleadings in patent cases. Amdocs (Israel) Ltd. v. Openet

      Telecom, Inc., 841 F.3d 1288, 1293 (Fed. Cir. 2016). Under Third Circuit law, in

      ruling on a Rule 12(c) motion, the court must accept as true all well-pleaded

      allegations in the non-movant' s pleadings and draw all reasonable inferences in the

      non-movant's favor. Zimmerman v. Corbett, 873 F.3d 414, 417-18 (3d Cir. 2017).

      A court may grant a Rule 12(c) motion only where "the movant clearly establishes


      1
       I disagree with Eagle's argument that Slayback's NDA is not "integral" to the
      pleadings and therefore should not be considered in adjudicating this motion. In
      evaluating a motion for judgment on the pleadings, a court may consider the
      pleadings, exhibits attached to the pleadings, matters of public record, and any
      documents "integral to or explicitly relied upon" in the pleadings. In re Burlington
      Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (emphasis in the
      original). "[W]hat is critical is whether the claims in the complaint are 'based' on
      an extrinsic document and not merely whether the extrinsic document was
      explicitly cited." Id. (citations omitted).
                                                 3
       that no material issue of fact remains to be resolved and [the movant] is entitled to

   judgment as a matter of law." Rosenau v. Unifund Corp., 539 F.3d 218,221 (3d

       Cir. 2008). Application of the disclosure-dedication doctrine presents a question of

       law suitable for resolution on a motion for judgment on the pleadings. See In re

   Bendamustine Consol. Cases, 2015 WL 1951399, at *3 (D. Del. Apr. 29, 2015)

       (granting Rule 12(c) motion after finding that the disclosure-dedication doctrine

       barred plaintiffs doctrine of equivalents arguments).

ill.         DISCUSSION

             The sole issue before me is whether, under the disclosure-dedication

       doctrine, the asserted patents' disclosure of Slayback' s second solvent as an

       alternative to propylene glycol bars Eagle from claiming that Slayback's drug

       infringes the solvent limitation under the doctrine of equivalents. If Slayback's

       drug does not meet this limitation, then it cannot be said to infringe the asserted

       patent claims. See TEK Glob., S.R.L. v. Sealant Sys. Int 'l, Inc., 920 F .3d 777, 788

       (Fed. Cir. 2019) (to infringe an asserted patent claim, the accused product must

       meet all the limitations of the asserted claim).

             A.     Legal Standards

             "Patent infringement occurs when a device ( or composition or method), that

       is literally covered by the claims or is equivalent to the claimed subject matter, is

       made, used, or sold, without the authorization of the patent holder, during the term


                                                  4
of the patent." Multiform Desiccants, Inc. v. Medzam, Ltd., 133 F.3d 1473, 1476

(Fed. Cir. 1998) (citing 35 U.S.C. § 271). Under the doctrine of equivalents, "a

product or process that does not literally infringe upon the express terms of a

patent claim may nonetheless be found to infringe if there is 'equivalence' between

the elements of the accused product or process and the claimed elements of the

patented invention." Warner-Jenkinson Co. v. Hilton Davis Chem. Co., 520 U.S.

17, 21 (1997) (citing Graver Tank & Mfg. Co. v. Linde Air Products Co., 339 U.S.

605, 609 (1950)).

      "Application of the doctrine of equivalents involves a fact[-]intensive

analysis to determine whether or not differences between a claim limitation of the

patent and the corresponding element of the accused [product] are merely

insubstantial or unimportant substitutions." Aventis Pharms., Inc. v. Barr Labs.,

Inc., 335 F. Supp. 2d 558, 565 (D.N.J. 2004); see also Warner-Jenkinson, 520

U.S. at 39-40 (addressing the linguistic framework for determining "equivalence"

and stating that "[d]ifferent linguistic frameworks may be more suitable to

different cases, depending on their particular facts."). In certain circumstances,

however, the law restricts application of the doctrine of equivalents without further

fact finding. Sage Products, Inc. v. Devon Indus., Inc., 126 F.3d 1420, 1425 (Fed.

Cir. 1997). One such restriction is the disclosure-dedication doctrine. See Aventis,

335 F. Supp. 2d at 565.


                                          5
      Under the disclosure-dedication doctrine, a patentee can disclaim an

equivalent by disclosing the equivalent in the written description but not claiming

it. SanDisk Corp. v. Kingston Tech. Co., 695 F.3d 1348, 1363 (Fed. Cir. 2012).

The disclosure-dedication doctrine provides:

             [W]hen a patent drafter discloses but declines to claim
             subject matter ... this action dedicates that unclaimed
             subject matter to the public. Application of the doctrine
             of equivalents to recapture subject matter deliberately left
             unclaimed would conflict with the primacy of the claims
             in defining the scope of the patentee's exclusive right.

Johnson &JohnstonAssocs. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1054 (Fed. Cir.

2002) (en bane) (internal quotation marks omitted).

      The doctrine "does not mean that any generic reference in a written

specification necessarily dedicates all members of that particular genus to the

public." PSC Comput. Products v. Foxconn Int'/, Inc., 355 F.3d 1353, 1360 (Fed.

Cir. 2004). Rather, for the disclosure-dedication doctrine to apply, "the disclosure

must be of such specificity that one of ordinary skill in the art could identify the

subject matter that had been disclosed and not claimed." Id. Furthermore, "before

unclaimed subject matter is deemed to have been dedicated to the public, that

unclaimed subject matter must have been identified by the patentee as an

alternative to a claim limitation." Pfizer, Inc. v. Teva Pharm. USA, Inc., 429 F.3d

1364, 1379 (Fed. Cir. 2005). Thus, "[t]he proper inquiry is whether one of

ordinary skill in the art could identify which subject matter has been disclosed and
                                           6
which subject matter has been claimed." Aventis, 335 F. Supp. 2d at 577-78

(citing PSC Comput. Products, 355 F.3d at 1360).

      B.     Analysis

      Slayback asserts that the disclosure-dedication doctrine bars Eagle's claims

for infringement of the solvent limitation under the doctrine of equivalents because

the common written description of the asserted patents discloses, but does not

claim, Slayback' s second solvent as a specific alternative to propylene glycol. D.I.

15 at 1-2. I agree.

      The written description of the asserted patents explicitly and repeatedly

identifies Slayback's second solvent as an alternative to propylene glycol in

embodiments of the patented invention. See, e.g., #796 patent at 1 :60-64, 4:34-47,

5:27-35, 5:41-50, 6:3-14, 6:31-36, 7:14-19. The first sentence in the "Summary of

the Invention" section of the written description, for example, reads as follows:

             In other aspects of the invention, the bendamustine-
             containing compositions include a) a pharmaceutically
             acceptable fluid which contains one or more of propylene
             glycol, ethanol, polyethylene glycol, benzyl alcohol and
             glycofurol, and b) a stabilizing amount of a chloride salt.

Id. at 1:60-64.

      Despite these disclosures, Eagle makes two arguments against applying the

disclosure-dedication doctrine. First, it contends that the Federal Circuit's decision

in Nalco Co. v. Chem-Mod, LLC, 883 F. 3d 1337 (Fed. Cir. 2018) prohibits


                                          7
application of the disclosure-dedication doctrine at the Rule 12(c) stage. D.I. 20 at

6-8. Second, Eagle argues that it would be inappropriate to grant Slayback's

motion at this time because Slayback has not shown that a person of ordinary skill

in the art (a POSITA) would understand the patents' written description to teach

the use of Slayback's second solvent as an alternative to propylene glycol in the

claimed formulation. See id. at 12-16. I address these arguments in tum.

             1.     Nalco Does Not Prohibit the Court From Applying the
                    Disclosure-Dedication Doctrine at the Rule 12(c) Stage

      Eagle's reliance on Nalco is problematic for two reasons. First, Nalco did

not address the disclosure-dedication doctrine. Second, contrary to Eagle's

assertion, Nalco did not hold that all "questions over the proper interpretation of a

patent's intrinsic record are 'not suitable' and 'particularly inappropriate' for

resolution on a motion to dismiss." Id. at 1 (quoting Nalco, 883 F.3d at 1349).

      In Nalco, the Federal Circuit reversed a district court's decision to dismiss a

complaint for failure to state a claim for direct or indirect infringement because the

motion hinged on the interpretation of certain claim terms that had not been

construed by the district court. The plaintiff argued that the district court erred in

dismissing its complaint because the district court, at least implicitly, construed

certain claim terms and thereby improperly resolved a claim construction dispute at

the motion to dismiss stage of the proceeding. Nalco, 883 F.3d at 1347. The

Federal Circuit agreed, noting that the defendants' objections to plaintiffs
                                           8
infringement theories "read like classic Markman arguments" such that the dispute

was "not suitable for resolution on a motion to dismiss." Id. at 1349.

      Eagle argues that Nalco bars at the pleadings stage all questions over the

proper interpretation of a patent's intrinsic record. See D.I. 20 at 8. But the

holding of Nalco is not so broad. See Amgen, Inc. v. Coherus Biosciences Inc.,

2018 WL 1517689, at *4 n.5 (D. Del. Mar. 26, 2018). In Amgen, Chief Judge

Stark rejected an analogous argument to that made by Eagle here and granted a

motion to dismiss based on the doctrine of prosecution history estoppel. Like

Eagle, the plaintiff in Amgen cited Nalco to argue that dismissal of its claim for

infringement under the doctrine of equivalents would be premature because the

court did not have a developed record. Id. Judge Stark disagreed, distinguishing

the claim construction dispute in Na/co from the purely legal dispute he was asked

to decide that "turn[ed] on the clear and unambiguous prosecution history." Id.

      Judge Stark's reasoning in Amgen is equally applicable here. The parties

have not identified a claim construction dispute, and the written description of the

asserted patents unambiguously and repeatedly identifies Slayback's second

solvent as an alternative to propylene glycol. Like the plaintiff in Amgen, Eagle

merely disputes the interpretation of the written description, contending that, in

context, the disclosures do not support applying the disclosure-dedication doctrine.

Compare id. at *4, with D.I. 20 at 10-11. The main difference between this case


                                          9
and Amgen is that Eagle attempts to manufacture a factual dispute concerning a

POSITA's understanding of the disclosures in the written description of the

asserted patents by relying on an expert declaration from Dr. Amiji. See D.I. 21.

But, as Eagle admits, "reliance on expert testimony would be improper at this

preliminary stage[.]" D.I. 20 at 11.2 Additionally, like the prosecution history

estoppel issue addressed by Judge Stark, the disclosure-dedication doctrine is a

legal question appropriate for resolution at the 12(c) stage of the proceedings. See,

e.g., In re Bendamustine Consol. Cases, 2015 WL 1951399, at *3 (granting Rule

12(c) motion after finding that the disclosure-dedication rule barred plaintiffs

doctrine of equivalents arguments); see also Toro Co. v. White Consol. Indus., Inc.,

383 F.3d 1326, 1331 (Fed. Cir. 2004) ("The disclosure-dedication rule limits

application of the doctrine of equivalents, much in the same way as prosecution

history estoppel. "). Here, I have sufficient context to decide a question of law-

i.e., that the disclosure-dedication doctrine applies to bar Eagle's claims for

infringement under the doctrine of equivalents.

             2.     The Disclosure-Dedication Doctrine Applies to Claim
                    Limitations, Not Entire Embodiments

      Next, Eagle argues that the disclosure-dedication doctrine does not bar

Eagle's infringement allegations under the doctrine of equivalents because the


2
  Accordingly, I have not considered the expert declaration from Dr. Amij i in
reviewing the merits of this dispute.
                                          10
written description of the asserted patents does not specifically disclose the use of

Slayback's second solvent as an alternative to propylene glycol in the specific

formulation claimed by the patents such that a POSITA would understand that

Slayback's formulation was dedicated to the public. D.I. 20 at 14. More

specifically, Eagle argues that a POSITA would understand from the written

description of the asserted patents that Slayback's second solvent can be an

alternative to propylene glycol only in embodiments that include a stabilizing

amount of a chloride salt and not embodiments that require, as the patents' claims

do, a stabilizing amount of an antioxidant. See id. at 12-16.

      Eagle's attempt to confine the disclosure-dedication doctrine to cases where

an alleged infringer's exact formulation is disclosed in the written description,

however, is contrary to established Federal Circuit precedent. Under Federal

Circuit law, the disclosure-dedication doctrine applies to unclaimed subject matter

that is "identified by the patentee as an alternative to a claim limitation." Pfizer,

429 F.3d at 1379 (emphasis added). Indeed, Eagle acknowledged in its answering

brief that the Federal Circuit's articulation of the disclosure-dedication doctrine

requires Slayback to show that "[Slayback's second solvent]-the ingredient

allegedly used in Slayback's NDA Product-was 'identified by the patentee as an

alternative to [the] claim limitation' at issue." D.I. 20 at 12 (second alteration and

emphasis in original) (citing SanDisk, 695 F.3d at 1364). In this case, the solvent


                                           11
limitation is the claim limitation at issue, and the written description of the asserted

patents repeatedly identifies Slayback's second solvent as an alternative to one of

the two solvents recited in that limitation (i.e., propylene glycol).

      Two district courts within the Third Circuit have addressed and rejected

nearly identical arguments to those advanced by Eagle in this action. See Aventis,

335 F. Supp. 2d 558; Reckitt Benckiser Pharm. Inc. v. Dr. Reddy's Labs. S.A.,

2017 WL 3782782 (D. Del. Aug. 31, 2017). In Aventis, the asserted patents

claimed pharmaceutical compositions consisting of a piperidinoalkanol compound

and three specific inert ingredients. 335 F. Supp. 2d at 574-75. The written

descriptions of the asserted patents identified other inert ingredients-specifically

povidone, crospovidone, and sodium starch glycolate--that could be used in the

composition, and these ingredients were used in the defendants' accused products

as alternatives to the claimed inert ingredients. Id. at 563, 575. Defendants moved

for summary judgment based on the disclosure-dedication doctrine, and plaintiffs

countered that the disclosure-dedication doctrine did not apply because the

doctrine was limited only to cases where "a patentee fails to claim an alternative

embodiment of the patentee's invention that is disclosed in the patent

specifications, not individual elements in isolation." Id. at 575 (emphasis in

original). The court rejected plaintiffs' argument "because the dedication doctrine

encompasses unclaimed subject matter, which includes not only unclaimed


                                           12
embodiments, but also unclaimed elements and limitations." Id. at 576. The court

then found that the plaintiffs could not rely on the doctrine of equivalents because

the asserted patents dedicated povidone, crospovidone, and sodium starch glycolate

to the public. Id. at 579.

      Similarly, in Reckitt Benckiser, Judge Andrews rejected an argument that the

disclosure-dedication doctrine did not apply where the written description did not

disclose the exact combination of ingredients found in the defendants' ANDA

product. The asserted patent in Reckitt Benckiser claimed a "mucosally-adhesive

water-soluble film product comprising ... at least one water-soluble polymer

component consisting of polyethylene oxide ["PEO"] in combination with a

hydrophilic cellulosic polymer ["HCP"][.]" Reckitt Benckiser, 2017 WL 3782782,

at * 1-2. One of the claim limitations required that the PEO component comprise

specified amounts of low and high molecular weight PEOs. Id. at *2. The

specification of the asserted patent identified but did not claim polyvinyl

pyrrolidone ("PVP") as an alternative to HCP in a list of"Film-Forming

Polymers." Id. at *3. The plaintiffs alleged that defendants' ANDA product, by

substituting PVP for HCP, infringed the asserted claims under the doctrine of

equivalents. Id. To counter the defendant's disclosure-dedication doctrine

argument, the plaintiffs argued that "because there is no passage or example in the

' 15 0 patent specification that specifically discloses a combination of low and high


                                          13
molecular weight PEOs with PVP, the dedication-disclosure rule does not apply."

Id. at *4. Judge Andrews rejected this argument, holding that the disclosure-

dedication doctrine applied because "[i]t would be clear to a POSA reading the

patent as a whole that PVP is disclosed as an alternative to the HCP element of the

asserted claims." Id.

      In arguing that the disclosure-dedication does not apply in this case because

"the specification does not specifically disclose the formulation proposed by

Slayback-bendamustine, [polyethylene glycol], [Slayback's second solvent], and

an antioxidant[,]" D.I. 20 at 14, Eagle not only ignores these two district court

cases but also ignores the Federal Circuit's seminal disclosure-dedication doctrine

decision in Johnson & Johnston. In Johnson, the Federal Circuit, sitting en bane,

held that a plaintiff could not avail itself of the doctrine of equivalents to extend its

claimed limitation of an aluminum substrate where the patent disclosed but did not

claim steel as a substitute for aluminum. 285 F.3d at 1055. Not only did the Court

apply the disclosure-dedication doctrine to a claim limitation in Johnson, but it also

overruled YBM Magnex Inc. v. Int'/ Trade Comm 'n, 145 F.3d 1317 (Fed. Cir.

1998), a case which purported to limit the application of the disclosure-dedication

doctrine "to situations where a patent disclose[d] an unclaimed alternative

[embodiment] distinct from the claimed invention." Johnson & Johnston, 285




                                           14
  F.3d at 1052. By overruling YBM Magrzex, the Federal Circuit in Johnson

  essentially rejected the same argument raised by Eagle in this action.

            I understand Johnson to hold implicitly that the disclosure-dedication

  doctrine is not restricted to disclosures of embodiments and that the doctrine

  applies to claim limitations. Here, I find that it would be clear to a POSITA that

  the asserted patents disclose Slayback's second solvent as an alternative to

  propylene glycol, a claim limitation found in each of the independent claims.

  Therefore, Eagle is barred by the disclosure-dedication doctrine from alleging,

  based on Slayback's substitution of Slayback's second solvent for propylene

  glycol, that Slayback's proposed bendamustine drug product infringes the solvent

      claim limitation under the doctrine of equivalents.

IV.         CONCLUSION

            For the above-stated reasons, I will grant Slayback's motion for judgment on

  the pleadings.

            The Court will issue an order consistent with this Memorandum Opinion.




                                               15
